B/oañe, Judge.
The court is of opinion that the action in this case being brought for the profits of the appellant’s land, converted by the testator of the appellee to his own use in his life time, as well as for the trespass by which the property was so converted; and being within the equity of the 64th section of the statute ch. 104. 1 Rev. 390, which section is an extension of the statute of 4 Edw. III. ch. 7, de bónis asportatis, to embrace actions brought against, as well as those brought by executors and administrators; the said action so far at least as regards the profits, did not die with the testator; but survived against his executors; and there is error in the judgment abating the action; the judgment is therefore reversed with costs, and the cause remanded for farther proceedings.